FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEI CHANG OU,                                    No. 07-75015

               Petitioner,                       Agency No. A098-385-950

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Mei Chang Ou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the REAL ID Act. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      The agency found Ou not credible for several reasons, including Ou’s

demeanor, as well as inconsistencies between Ou’s testimony at her merits hearing

and asylum interview. In light of these findings, substantial evidence supports the

agency’s adverse credibility determination. See id. at 1040-44 (adverse credibility

determination was reasonable under the Real ID Act’s “totality of the

circumstances”). Additionally, we reject Ou’s contention that the inconsistencies

were the result of an unqualified hearing translator because Ou failed to identify

any instances of incorrect translation. See Kotasz v. INS, 31 F.3d 847, 850 n. 2

(9th Cir. 1994). In the absence of credible testimony, Ou’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Ou’s CAT claim is based on the same testimony found to be not

credible, and she points to no other evidence the agency should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                          2                                    07-75015